Nationwide VL Separate Account-D (Registrant) Nationwide Life and Annuity Insurance Company (Depositor) One Nationwide Plaza, 1-11-08 Columbus, OH 43215-2220 1-877-351-8808 TDD: 1-800-238-3035 STATEMENT OF ADDITIONAL INFORMATION Corporate Flexible Premium Variable Universal Life Insurance Policies This Statement of Additional Information ("SAI'') contains additional information regarding the corporate flexible premium variable universal life insurance policy offered by us, Nationwide Life and Annuity Insurance Company. This SAI is not a prospectus and should be read together with the policy prospectus dated May 23, 2007and the prospectuses for the variable investment options available under the policy.The prospectus is incorporated by reference in this SAI.You may obtain a copy of these prospectuses by writing or calling us at our address or phone number shown above. The date of this Statement of Additional Information is May 23, 2007. Table of Contents Page Nationwide Life and Annuity Insurance Company 1 Nationwide VL Separate Account-D 1 Nationwide Investment Services Corporation (NISC) 2 Services 2 Underwriting Procedure 2 Illustrations 3 Advertising 3 Rating Agencies Money Market Yields Historical Performance of the Sub-Accounts 3 Tax Definition of Life Insurance 3 Financial Statements 7 Nationwide Life and Annuity Insurance Company We are a stock life insurance company organized under the laws of the State of Ohio in 1981 with its Home Office at One Nationwide Plaza, Columbus, Ohio 43215.We provide life insurance, annuities and retirement products.We are admitted to do business in all states, the District of Columbia and Puerto Rico.Nationwide is a member of the Nationwide group of companies and all of our common stock is owned by Nationwide Life Insurance Company.All of Nationwide Life Insurance Company's common stock is owned by Nationwide Financial Services, Inc. ("NFS"), a holding company.NFS has two classes of common stock outstanding with different voting rights enabling Nationwide Corporation (the holder of all of the outstanding Class B Common Stock) to control NFS.Nationwide Corporation is a holding company, as well.All of the common stock is held by Nationwide Mutual Insurance Company (95.2%) and Nationwide Mutual Fire Insurance Company (4.8%), the ultimate controlling persons of the Nationwide group of companies.The Nationwide group of companies is one of America’s largest insurance and financial services family of companies, with combined assets of over $160 billion as of December 31, 2006. Nationwide VL Separate Account-D Nationwide VL Separate Account-D is a separate account that invests in mutual funds offered and sold to insurance companies and certain retirement plans.We established the separate account on May 21, 1998 pursuant to Ohio law.Although the separate account is registered with the SEC as a unit investment trust pursuant to the Investment Company Act of 1940 the SEC does not supervise our management or the management of the variable account. We serve as the custodian of the assets of the variable account. 1 Nationwide Investment Services Corporation (NISC) The policies are distributed by NISC, located at One Nationwide Plaza, Columbus, Ohio 43215, a wholly owned subsidiary of Nationwide Life Insurance Company.For policies issued in Michigan, all references to NISC will mean Nationwide Investment Svcs. Corporation.NISC was organized as an Oklahoma corporation in 1981. The policies will be sold on a continuous basis by licensed insurance agents in those states where the policies may lawfully be sold.Agents are registered representatives of broker dealers registered under the Securities Exchange Act of 1934 who are member firms of the National Association of Securities Dealers, Inc. ("NASD"). We paid no underwriting commissions to NISC for each of the separate account’s last three fiscal years. Services We have responsibility for administration of the policies and the variable account.We also maintain the records of the name, address, taxpayer identification number, and other pertinent information for each policy owner and the number and type of policy issued to each policy owner and records with respect to the policy value of each policy. We are the custodian of the assets of the variable account.We will maintain a record of all purchases and redemption of shares of the mutual funds. The financial statements of Nationwide VL Separate Account-D and the financial statements and schedules of Nationwide Life and Annuity Insurance Company for the periods indicated have been included herein in reliance upon the reports of KPMG LLP, independent registered public accounting firm, appearing elsewhere herein, and upon the authority of said firm as experts in accounting and auditing.The audit report of KPMG LLP covering the December 31, 2006 financial statements and schedules of Nationwide Life and Annuity Insurance Company contains an explanatory paragraph that states that Nationwide Life and Annuity Insurance Company adopted the American Institute of Certified Public Accountants' Statement of Position 03-1, Accounting and Reporting by Insurance Enterprises for Certain Nontraditional Long-Duration Contracts and for Separate Accounts, in 2004.KPMG LLP is located at 191 West Nationwide Blvd., Columbus, Ohio 43215. Underwriting Procedure We underwrite the policies issued through Nationwide VL Separate Account-D.The policy's cost of insurance depends upon the Insured's issue age, underwriting class, and length of time the policy has been In Force.The rates will vary depending upon tobacco use and other risk factors.Monthly cost of insurance rates will not exceed those guaranteed in the policy.Guaranteed cost of insurance rates for policies are based on the 1980 Commissioners’ Standard Ordinary Male Mortality Table, Age Last Birthday aggregated as to tobacco status.Guaranteed cost of insurance rates for substandard risks will equal the guaranteed cost of insurance rates for standard risks times a percentage greater than 100%. The underwriting class of an Insured may affect the cost of insurance rate.There are three underwriting classes into which Insureds are placed, depending on the Insureds’ mortality characteristics: Guaranteed Issue, Simplified Issue, and Regular Issue.For policies with applications signed on or after January 3, 2006, within each of these mortality risk classes, there are three sub-classifications based on other risk factors of the case and the associated employee benefit plan.The most favorable is Class A, followed by Class B, and then Class C.For policies issued before January 3, 2006, there are no sub-classifications. In an otherwise identical policy, an Insured in the Regular Issue underwriting class will have a lower cost of insurance than an Insured in a rate class with higher mortality risks. The rating class is determined using questionnaires, medical records, and physical exams, depending on the amount of insurance and the attributes of the Insured.On groups, we may underwrite using short-form questionnaires or abbreviated medical evaluations. Net Amount at Risk The policy’s cost of insurance is also dependent on the policy’s Net Amount At Risk, which equals the policy’s Death Benefit minus the policy’s Cash Value.For policies with applications signed before January 3, 2006, the policy’s Net Amount At Risk is allocated to the Additional (insurance) Protection Rider first (if applicable) and any remaining excess is allocated to the base policy coverage.For policies with applications signed on or after January 3, 2006, the policy’s Net Amount At Risk is allocated between base coverage and Additional (insurance) Protection Rider coverage proportionately, using the ratio (at the time of issuance) of each to the total Specified Amount.This new allocation of Net Amount At Risk results in the charges for the base policy coverage and the Rider coverage being more directly linked to the amount coverage received, as compared to the total Specified Amount. If you did not elect the Additional (insurance) Protection Rider, this distinction is irrelevant. 2 Target Premium We use “target premium” to calculate the premium load charge.For all policies, target premium is calculated according to established SEC rules and regulations.For policies with applications signed before January 3, 2006, the target premium is equal to 28.57% of the maximum annual Premium allowed under the Code.For policies with applications signed on or after January 3, 2006, the target premium is equal to 100% of the maximum annual Premium allowed under the Code for the policy to be treated as life insurance.Additionally, in determining the target premium, we assume: the policy is not a modified endowment contract (as defined in the Code); the policy’s death benefit is equal to the base (non-rider) portion of the Specified Amount; and you pay seven level Annual Premiums. Illustrations Before you purchase the policy and upon request thereafter, we will provide illustrations of future benefits under the policy based upon the proposed Insured's age and Premium class, the Death Benefits option, face amount, planned periodic Premiums, and Riders requested. Advertising Rating Agencies Independent financial rating services, including Moody's, Standard & Poor's and A.M. Best Company rank and rate us.The purpose of these ratings is to reflect the financial strength or claims-paying ability of Nationwide.The ratings are not intended to reflect the investment experience or financial strength of the variable account.We may advertise these ratings from time to time.In addition, we may include in certain advertisements, endorsements in the form of a list of organizations, individuals or other parties which recommend us or the policies.Furthermore, we may occasionally include in advertisements comparisons of currently taxable and tax deferred investment programs, based on selected tax brackets, or discussions of alternative investment vehicles and general economic conditions. Money Market Yields We may advertise the "yield" and "effective yield" for the money market sub-account.Yield and effective yield are annualized, which means that it is assumed that the underlying mutual fund generates the same level of net income throughout a year. Yield is a measure of the net dividend and interest income earned over a specific seven-day period (which period will be stated in the advertisement) expressed as a percentage of the offering price of the underlying mutual fund’s units.The effective yield is calculated similarly, but reflects assumed compounding, calculated under rules prescribed by the SEC.Thus, effective yield will be slightly higher than yield, due to the compounding. Additional Materials. We may provide information on various topics to you and prospective policy owners in advertising, sales literature or other materials. Historical Performance of the Sub-Accounts We will advertise historical performance of the sub-accounts in accordance with SEC prescribed calculations.Please note that performance information is annualized.However, if a sub-account has been available in the variable account for less than one year, the performance information for that sub-account is not annualized.Performance information is based on historical earnings and is not intended to predict or project future results. Tax Definition of Life Insurance Section 7702(b)(1) of the Internal Revenue Code provides that if one of two alternate tests is met, a policy will be treated as life insurance for federal tax purposes.The two tests are referred to as the Cash Value Accumulation Test and the Guideline Premium/Cash Value Corridor Test. The tables below show the numeric requirements for each test. Guideline Premium/Cash Value Corridor Test Table of Applicable Percentages of Cash Value Attained Age of Younger Insured Percentage of Cash Value 0-40 250% 41 243% 42 236% 43 229% 44 222% 3 Attained Age of Younger Insured Percentage of Cash Value 45 215% 46 209% 47 203% 48 197% 49 191% 50 185% 51 178% 52 171% 53 164% 54 157% 55 150% 56 146% 57 142% 58 138% 59 134% 60 130% 61 128% 62 126% 63 124% 64 122% 65 120% 66 119% 67 118% 68 117% 69 116% 70 115% 71 113% 72 111% 73 109% 74 107% 75 105% 76 105% 77 105% 78 105% 79 105% 80 105% 81 105% 82 105% 83 105% 84 105% 85 105% 86 105% 87 105% 88 105% 89 105% 90 105% 4 Attained Age of Younger Insured Percentage of Cash Value 91 104% 92 103% 93 102% 94 101% 95 101% 96 101% 97 101% 98 101% 99 101% 100 100% Cash Value Accumulation Test The Cash Value Accumulation Test also requires the Death Benefit to exceed an applicable percentage of the Cash Value.These applicable percentages are calculated by determining net single Premiums for each policy year given a set of actuarial assumptions.The relevant material assumptions include an interest rate of 4% and 1980 CSO guaranteed mortality as prescribed in Internal Revenue Code Section 7702 for the Cash Value Accumulation Test.The resulting net single Premiums are then inverted (i.e., multiplied by 1/net single Premium) to give the applicable Cash Value percentages.These Premiums vary with the ages, and risk classifications of the Insureds. The table below provides an example of applicable percentages for the Cash Value Accumulation Test.This example is for a male non-tobacco preferred issue age 55. 5 Policy Year Percentage of Cash Value 1 302% 2 290% 3 279% 4 269% 5 259% 6 249% 7 240% 8 231% 9 223% 10 215% 11 207% 12 200% 13 193% 14 186% 15 180% 16 174% 17 169% 18 164% 19 159% 20 154% 21 150% 22 146% 23 142% 24 139% 25 136% 26 133% 27 130% 28 127% 29 125% 30 123% 31 121% 32 119% 33 118% 34 116% 35 115% 36 113% 37 112% 38 111% 39 110% 40 108% 41 107% 42 106% 43 104% 44 103% 45 102% 6 Report of Independent Registered Public Accounting Firm The Board of Directors of Nationwide Life and Annuity Insurance Company and Contract Owners of Nationwide VL Separate Account-D: We have audited the accompanying statement of assets, liabilities and contract owners’ equity of Nationwide VL Separate Account-D (comprised of the sub-accounts listed in note 1(b) (collectively, “the Accounts”)) as of December31, 2006, and the related statements of operations and changes in contract owners’ equity, and the financial highlights for each of the periods indicated herein. These financial statements and financial highlights are the responsibility of the Accounts’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December31, 2006, by correspondence with the transfer agents of the underlying mutual funds. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Accounts as of December31, 2006, and the results of their operations, changes in contract owners’ equity, and financial highlights for each of the periods indicated herein, in conformity with U.S. generally accepted accounting principles. /s/ KPMG LLP Columbus, Ohio March9, 2007 7 NATIONWIDE VL SEPARATE ACCOUNT–D STATEMENT OF ASSETS, LIABILITIES AND CONTRACT OWNERS’ EQUITY December31, 2006 Assets: Investments at fair value: AIM Variable Insurance Funds – AIM V.I. Core Equity Fund – Series I (AIMCoreEq)58,087 shares (cost $1,459,571) $ 1,581,121 AIM Variable Insurance Funds – AIM V.I. Global Health Care Fund – Series I Shares (AIMGlobHlth)288 shares (cost $5,936) 6,184 AIM Variable Insurance Funds – AIM V.I. Small Cap Growth Fund – Series I (AIMSmCpGr)8,303 shares (cost $136,393) 153,610 AllianceBernstein Variable Products Series Fund, Inc. – Growth and Income Portfolio – ClassA (AlVPGrIncA)136,490 shares (cost $3,270,878) 3,711,161 AllianceBernstein Variable Products Series Fund, Inc. – International Value Portfolio – ClassA (AlVPIntlValA)14,837 shares (cost $306,889) 370,332 American Funds Insurance Series – Growth Fund – Class 2 (AFGrowth)4,032 shares (cost $238,738) 258,383 American Funds Insurance Series – International Fund – Class 2 (AFInterntl)19,300 shares (cost $381,887) 423,434 Calvert Variable Series, Inc. – Social Equity Portfolio (CalVSSoEq)2,328 shares (cost $29,715) 45,356 Dreyfus Investment Portfolios – Small Cap Stock Index Portfolio – Service Shares (DryIPSmCap)660 shares (cost $12,000) 12,260 Dreyfus Stock Index Fund, Inc. – Initial Shares (DryStkIx)133,749 shares (cost $4,103,892) 4,835,018 Dreyfus Variable Investment Fund – International Value Portfolio – Initial Shares (DryVIIntVal)119,542 shares (cost $2,021,515) 2,331,077 Fidelity® Variable Insurance Products Fund – Equity-Income Portfolio – Service Class (FidVIPEIS)226,509 shares (cost $5,147,377) 5,914,157 Fidelity® Variable Insurance Products Fund – Growth Portfolio – Service Class (FidVIPGrS)17,471 shares (cost $525,507) 624,063 Fidelity® Variable Insurance Products Fund – Overseas Portfolio – Service Class (FidVIPOvS)118,600 shares (cost $2,240,104) 2,829,807 Fidelity® Variable Insurance Products Fund II – Contrafund® Portfolio – Service Class (FidVIPConS)233,364 shares (cost $5,458,208) 7,322,972 Fidelity® Variable Insurance Products Fund II – Index 500 Portfolio – Initial Class (FidVIPIdx500)29,896 shares (cost $4,032,795) 4,824,076 Fidelity® Variable Insurance Products Fund II – Investment Grade Bond Portfolio – Service Class (FidVIPIGBdS)21,413 shares (cost $264,459) 271,510 Fidelity® Variable Insurance Products Fund III – Balanced Portfolio – Service Class (FidVIPBalS)175,764 shares (cost $2,342,628) 2,733,138 Franklin Templeton Variable Insurance Products Trust – Templeton Foreign Securities Fund – Class 2 (FrVIPForSec2)48,568 shares (cost $697,057) 909,188 Gartmore GVIT – Government Bond Fund – Class I (GVITGvtBd)15,601 shares (cost $179,429) 177,068 Gartmore GVIT – J.P. Morgan GVIT Balanced Fund: Class I (GVITJPBal)149,360 shares (cost $1,474,409) 1,642,958 Gartmore GVIT – Mid Cap Index Fund – Class I (GVITMdCpIdx)251,039 shares (cost $4,237,105) 4,666,807 (Continued) NATIONWIDE VL SEPARATE ACCOUNT–D STATEMENT OF ASSETS, LIABILITIES AND CONTRACT OWNERS’ EQUITY, Continued Gartmore GVIT – Money Market Fund – Class I (GVITMyMkt)4,218,179 shares (cost $4,218,179) $ 4,218,179 Gartmore GVIT – Nationwide® Fund – Class I (GVITNWFund)54,131 shares (cost $598,144) 721,026 Gartmore GVIT – Small Company Fund – Class I (GVITSmComp)9,992 shares (cost $237,569) 249,695 Goldman Sachs Variable Insurance Trust – Goldman Sachs VIT Mid Cap Value Fund (GSVMdCpV)25,304 shares (cost $412,667) 407,139 Janus Aspen Series – Mid Cap Value Portfolio – Service Shares (JanMidCpVal)6,022 shares (cost $95,371) 99,720 JPMorgan Insurance Trust – JPMorgan Insurance Trust Balanced Portfolio 1 (JPMBal)86 shares (cost $1,332) 1,382 JPMorgan Insurance Trust – JPMorgan Insurance Trust Core Bond Portfolio 1 (JPMCBond)277 shares (cost $3,132) 3,125 JPMorgan Insurance Trust – JPMorgan Insurance Trust Diversified Mid Cap Growth Portfolio 1 (JPMMidCapGr)288 shares (cost $5,916) 6,130 Legg Mason Partners Variable Portfolios I Inc – Investors Portfolio – Class I (LMVPInv)2,708 shares (cost $42,477) 44,824 MFS® Variable Insurance Trust – Investors Growth Stock Series – Initial Class (MFSInvGrStl)44,885 shares (cost $409,067) 478,030 Oppenheimer Variable Account Funds – Oppenheimer Capital Appreciation Fund/VA – Non-Service Shares (OppCapAp)38,261 shares (cost $1,469,266) 1,585,142 Oppenheimer Variable Account Funds – Oppenheimer Global Securities Fund/VA – Non-Service Shares (OppGlSec)70,630 shares (cost $2,107,280) 2,598,486 PIMCO Variable Insurance Trust – PIMCO VIT Real Return Portfolio – Administrative Shares (PVITRealRet)176,344 shares (cost $2,206,718) 2,103,785 PIMCO Variable Insurance Trust – PIMCO VIT Total Return Portfolio – Administrative Shares (PVITTotRet)238,102 shares (cost $2,444,359) 2,409,590 Royce Capital Fund – Small Cap Portfolio (RCFSmCap)186,831 shares (cost $1,769,944) 1,993,491 T. Rowe Price Equity Income Portfolio – II (TRowEqInc2)18,477 shares (cost $420,066) 458,242 Van Kampen – The Universal Institutional Funds, Inc. – Mid Cap Growth Portfolio – Class I (VKMidCapG)10,408 shares (cost $116,483) 129,889 W&R Target Funds, Inc. – Small Cap Growth Portfolio (WRSmCapGr)108,137 shares (cost $1,108,601) 1,078,689 Total Investments 64,230,244 Accounts Receivable – Total Assets 64,230,244 Accounts Payable 413 Contract Owners Equity (note 7) $ 64,229,831 See accompanying notes to financial statements. NATIONWIDE VL SEPARATE ACCOUNT–D STATEMENTS OF OPERATIONS Year Ended December31, 2006 Investment activity: Total AIMCoreEq AIMCoreStk AIMGlobHlth AIMGrwth AIMSmCpGr AlVPGrIncA AlVPIntlValA Reinvested dividends $ 1,064,370 8,390 14,052 – – – 44,131 – Mortality and expense risk charges (note 3) (178,252 ) (2,284 ) (1,028 ) (10 ) – (349 ) (12,759 ) (597 ) Net investment income (loss) 886,118 6,106 13,024 (10 ) – (349 ) 31,372 (597 ) Proceeds from mutual fund shares sold 22,026,956 17,137 1,280,987 68 1,465 10,864 582,116 40,872 Cost of mutual fund shares sold (20,548,662 ) (16,961 ) (1,198,467 ) (64 ) (1,318 ) (9,523 ) (503,384 ) (37,171 ) Realized gain (loss) on investments 1,478,294 176 82,520 4 147 1,341 78,732 3,701 Change in unrealized gain (loss) on investments 2,456,699 121,550 (19,275 ) 227 (97 ) 14,546 241,110 63,443 Net gain (loss) on investments 3,934,993 121,726 63,245 231 50 15,887 319,842 67,144 Reinvested capital gains 2,194,720 – 160,455 – Net increase (decrease) in contract owners’ equity resulting from operations $ 7,015,831 127,832 76,269 221 50 15,538 511,669 66,547 Investment activity: ACVPInt AFGrowth AFInterntl CalVSSoEq DryIPSmCap DryStkIx DryVIIntVal FidVIPEIS Reinvested dividends $ 5,023 1,647 5,686 – 143 72,827 31,110 178,126 Mortality and expense risk charges (note 3) (762 ) (411 ) (680 ) (175 ) (128 ) (17,009 ) (8,477 ) (11,039 ) Net investment income (loss) 4,261 1,236 5,006 (175 ) 15 55,818 22,633 167,087 Proceeds from mutual fund shares sold 447,947 2,071 38,380 1,740 76,442 839,560 953,724 677,262 Cost of mutual fund shares sold (407,791 ) (1,987 ) (35,904 ) (1,119 ) (71,698 ) (635,419 ) (758,421 ) (623,982 ) Realized gain (loss) on investments 40,156 84 2,476 621 4,744 204,141 195,303 53,280 Change in unrealized gain (loss) on investments (37,629 ) 19,645 41,547 3,608 (1,703 ) 357,728 43,182 110,812 Net gain (loss) on investments 2,527 19,729 44,023 4,229 3,041 561,869 238,485 164,092 Reinvested capital gains – 811 – 175,780 683,332 Net increase (decrease) in contract owners’ equity resulting from operations $ 6,788 20,965 49,029 4,054 3,867 617,687 436,898 1,014,511 (Continued) NATIONWIDE VL SEPARATE ACCOUNT–D STATEMENTS OF OPERATIONS, Continued Year Ended December31, 2006 Investment activity: FidVIPGrS FidVIPOvS FidVIPConS FidVIPIdx500 FidVIPIGBdS FidVIPBalS FrVIPForSec2 GVITGvtBd Reinvested dividends $ 1,862 14,484 78,548 75,368 8,969 52,424 14,698 5,547 Mortality and expense risk charges (note 3) (1,368 ) (5,044 ) (14,539 ) (8,940 ) (559 ) (5,269 ) (4,021 ) (287 ) Net investment income (loss) 494 9,440 64,009 66,428 8,410 47,155 10,677 5,260 Proceeds from mutual fund shares sold 127,308 72,494 238,806 152,759 1,163,882 270,420 422,364 2,027 Cost of mutual fund shares sold (98,868 ) (54,636 ) (189,566 ) (145,307 ) (1,157,441 ) (254,547 ) (302,614 ) (2,102 ) Realized gain (loss) on investments 28,440 17,858 49,240 7,452 6,441 15,873 119,750 (75 ) Change in unrealized gain (loss) on investments 12,260 365,551 28,645 580,147 (5,514 ) 135,919 44,296 (1,585 ) Net gain (loss) on investments 40,700 383,409 77,885 587,599 927 151,792 164,046 (1,660 ) Reinvested capital gains – 11,275 583,920 – 547 90,699 – 819 Net increase (decrease) in contract owners’ equity resulting from operations $ 41,194 404,124 725,814 654,027 9,884 289,646 174,723 4,419 Investment activity: GVITJPBal GVITMdCpIdx GVITMyMkt GVITNWFund GVITSmComp GSVMdCpV JanMidCpVal JPMBal Reinvested dividends $ 34,724 50,427 130,891 6,882 270 3,703 2,063 268 Mortality and expense risk charges (note 3) (3,640 ) (16,537 ) (11,238 ) (1,532 ) (638 ) (1,545 ) (264 ) (17 ) Net investment income (loss) 31,084 33,890 119,653 5,350 (368 ) 2,158 1,799 251 Proceeds from mutual fund shares sold 26,974 1,121,329 7,299,008 20,076 99,008 212,341 15,243 15,684 Cost of mutual fund shares sold (25,330 ) (819,259 ) (7,299,008 ) (15,453 ) (91,844 ) (193,500 ) (15,039 ) (15,378 ) Realized gain (loss) on investments 1,644 302,070 – 4,623 7,164 18,841 204 306 Change in unrealized gain (loss) on investments 136,866 (11,443 ) – 70,422 14,645 (8,023 ) 4,350 (182 ) Net gain (loss) on investments 138,510 290,627 – 75,045 21,809 10,818 4,554 124 Reinvested capital gains – 60,004 – – 4,270 40,790 2,155 – Net increase (decrease) in contract owners’ equity resulting from operations $ 169,594 384,521 119,653 80,395 25,711 53,766 8,508 375 (Continued) NATIONWIDE VL SEPARATE ACCOUNT–D STATEMENTS OF OPERATIONS, Continued Year Ended December31, 2006 Investment activity: JPMCBond JPMMidCapGr JPMMidCapV JPMEqIndx LMVPInv MFSInvGrStl OppCapAp OppGlSec Reinvested dividends $ 939 – 199 471 663 – 3,984 19,829 Mortality and expense risk charges (note 3) (92 ) (109 ) (35 ) (126 ) (73 ) (2,220 ) (5,318 ) (8,526 ) Net investment income (loss) 847 (109 ) 164 345 590 (2,220 ) (1,334 ) 11,303 Proceeds from mutual fund shares sold 50,858 86,256 36,093 64,811 1,276,814 220,294 286,334 196,256 Cost of mutual fund shares sold (50,400 ) (85,505 ) (36,299 ) (59,141 ) (1,267,184 ) (200,236 ) (261,670 ) (137,190 ) Realized gain (loss) on investments 458 751 (206 ) 5,670 9,630 20,058 24,664 59,066 Change in unrealized gain (loss) on investments (269 ) (1,619 ) (928 ) (1,571 ) 2,083 6,171 71,013 170,237 Net gain (loss) on investments 189 (868 ) (1,134 ) 4,099 11,713 26,229 95,677 229,303 Reinvested capital gains – 1,172 2,545 – 994 – – 103,577 Net increase (decrease) in contract owners’ equity resulting from operations $ 1,036 195 1,575 4,444 13,297 24,009 94,343 344,183 Investment activity: PVITRealRet PVITTotRet RCFSmCap TRowEqInc2 VKMidCapG WRSmCapGr Reinvested dividends $ 90,933 98,253 1,196 5,640 – – Mortality and expense risk charges (note 3) (8,553 ) (8,857 ) (7,600 ) (1,607 ) (211 ) (3,779 ) Net investment income (loss) 82,380 89,396 (6,404 ) 4,033 (211 ) (3,779 ) Proceeds from mutual fund shares sold 1,513,521 1,047,787 626,632 156,426 6,460 228,056 Cost of mutual fund shares sold (1,568,200 ) (1,088,588 ) (474,980 ) (146,638 ) (5,975 ) (183,555 ) Realized gain (loss) on investments (54,679 ) (40,801 ) 151,652 9,788 485 44,501 Change in unrealized gain (loss) on investments (82,248 ) 12,648 12,790 41,324 13,405 (111,385 ) Net gain (loss) on investments (136,927 ) (28,153 ) 164,442 51,112 13,890 (66,884 ) Reinvested capital gains 55,591 12,844 89,016 12,137 – 101,987 Net increase (decrease) in contract owners’ equity resulting from operations $ 1,044 74,087 247,054 67,282 13,679 31,324 See accompanying notes to financial statements. NATIONWIDE VL SEPARATE ACCOUNT–D STATEMENTS OF CHANGES IN CONTRACT OWNERS’ EQUITY Years Ended December31, 2006 and 2005 Total AIMBValue AIMCoreEq AIMCoreStk Investment activity: 2006 2005 2006 2005 2006 2005 2006 2005 Net investment income (loss) $ 886,118 497,726 – (7,608 ) 6,106 – 13,024 (686 ) Realized gain (loss) on investments 1,478,294 5,863,590 – 529,835 176 – 82,520 264,071 Change in unrealized gain (loss) on investments 2,456,699 (2,671,499 ) – (471,017 ) 121,550 – (19,275 ) (254,785 ) Reinvested capital gains 2,194,720 687,060 – Net increase (decrease) in contract owners’ equity resulting from operations 7,015,831 4,376,877 – 51,210 127,832 – 76,269 8,600 Equity transactions: Purchase payments received from contract owners (note 6) 6,919,524 7,504,514 – 146,904 206,458 – 45,380 322,188 Transfers between funds – – – 1,488,816 1,273,653 – (1,273,653 ) (1,480,118 ) Surrenders (note 6) – (24,083,026 ) – (4,765,870 ) – Death benefits (note 4) (217,422 ) – Redemptions to pay cost of insurance charges and administration charges (notes 2b and 2c) (1,286,299 ) (1,923,010 ) – (120,294 ) (17,199 ) – (8,367 ) (68,982 ) Adjustments to maintain reserves (10,834 ) (2,369 ) – (25 ) (7,994 ) – (199 ) (10 ) Net equity transactions 5,404,969 (18,503,891 ) – (3,250,469 ) 1,454,918 – (1,236,839 ) (1,226,922 ) Net change in contract owners’ equity 12,420,800 (14,127,014 ) – (3,199,259 ) 1,582,750 – (1,160,570 ) (1,218,322 ) Contract owners’ equity beginning of period 51,809,031 65,936,045 – 3,199,259 – – 1,160,570 2,378,892 Contract owners’ equity end of period $ 64,229,831 51,809,031 – – 1,582,750 – – 1,160,570 CHANGES IN UNITS: Beginning units 4,083,362 5,553,628 – 233,338 – – 101,482 214,696 Units purchased 1,214,364 1,976,915 – 159,203 146,937 – 3,801 55,995 Units redeemed (770,444 ) (3,447,181 ) – (392,541 ) (1,701 ) – (105,283 ) (169,209 ) Ending units 4,527,282 4,083,362 – – 145,236 – – 101,482 (Continued) NATIONWIDE VL SEPARATE ACCOUNT–D STATEMENTS OF CHANGES IN CONTRACT OWNERS’ EQUITY, Continued Years Ended December31, 2006 and 2005 AIMDyn AIMGlobHlth AIMGrwth AIMMidCore Investment activity: 2006 2005 2006 2005 2006 2005 2006 2005 Net investment income (loss) $ – (22 ) (10 ) (24 ) – (6,998 ) – (8,346 ) Realized gain (loss) on investments – 11,008 4 11,605 147 469,854 – 516,603 Change in unrealized gain (loss) on investments – (16,014 ) 227 (17,590 ) (97 ) (268,718 ) – (393,049 ) Reinvested capital gains – Net increase (decrease) in contract owners’ equity resulting from operations – (5,028 ) 221 (6,009 ) 50 194,138 – 115,208 Equity transactions: Purchase payments received from contract owners(note 6) – 952 3,730 4,198 – 149,648 – 167,890 Transfers between funds – (131,874 ) – (120,624 ) – 588,850 – 895,294 Surrenders (note 6) – (4,398,800 ) – (4,616,304 ) Death benefits (note 4) – Redemptions to pay cost of insurance charges and administration charges (notes 2b and 2c) – (300 ) (72 ) (318 ) – (110,114 ) – (130,026 ) Adjustments to maintain reserves – (19 ) 2 1 (50 ) (1,440 ) – (18 ) Net equity transactions – (131,241 ) 3,660 (116,743 ) (50 ) (3,771,856 ) – (3,683,164 ) Net change in contract owners’ equity – (136,269 ) 3,881 (122,752 ) – (3,577,718 ) – (3,567,956 ) Contract owners’ equity beginning of period – 136,269 2,311 125,063 – 3,577,718 – 3,567,956 Contract owners’ equity end of period $ – – 6,192 2,311 – CHANGES IN UNITS: Beginning units – 12,758 174 10,156 – 326,490 – 251,542 Units purchased – 92 275 334 – 113,060 – 113,807 Units redeemed – (12,850 ) (5 ) (10,316 ) – (439,550 ) – (365,349 ) Ending units – – 444 174 – (Continued) NATIONWIDE VL SEPARATE ACCOUNT–D STATEMENTS OF CHANGES IN CONTRACT OWNERS’ EQUITY, Continued Years Ended December31, 2006 and 2005 AIMSmCpGr AIMTech AIMTotRet AlVPGrIncA Investment activity: 2006 2005 2006 2005 2006 2005 2006 2005 Net investment income (loss) $ (349 ) (8,766 ) – (4 ) – 3,398 31,372 25,658 Realized gain (loss) on investments 1,341 917,502 – (161 ) – 50,484 78,732 114,451 Change in unrealized gain (loss) on investments 14,546 (806,193 ) – (1,772 ) – (90,957 ) 241,110 (29,332 ) Reinvested capital gains – 160,455 – Net increase (decrease) in contract owners’ equity resulting from operations 15,538 102,543 – (1,937 ) – (37,075 ) 511,669 110,777 Equity transactions: Purchase payments received from contract owners (note 6) 21,168 213,110 – 160 – 92,474 1 (26 ) Transfers between funds 26,625 (157,642 ) – (21,212 ) – (1,774,204 ) 528,745 727,738 Surrenders (note 6) – (4,426,484 ) – Death benefits (note 4) (694 ) – (13,418 ) – Redemptions to pay cost of insurance charges and administration charges (notes 2b and 2c) (2,495 ) (137,974 ) – (52 ) – (35,364 ) (43,848 ) (40,458 ) Adjustments to maintain reserves 32 (13 ) – (11 ) – (29 ) 35 10 Net equity transactions 44,636 (4,509,003 ) – (21,115 ) – (1,717,123 ) 471,515 687,264 Net change in contract owners’ equity 60,174 (4,406,460 ) – (23,052 ) – (1,754,198 ) 983,184 798,041 Contract owners’ equity beginning of period 93,468 4,499,928 – 23,052 – 1,754,198 2,728,015 1,929,974 Contract owners’ equity end of period $ 153,642 93,468 – 3,711,199 2,728,015 CHANGES IN UNITS: Beginning units 6,448 326,208 – 2,718 – 177,014 233,326 172,414 Units purchased 3,089 68,014 – 20 – 31,292 42,990 64,504 Units redeemed (207 ) (387,774 ) – (2,738 ) – (208,306 ) (4,600 ) (3,592 ) Ending units 9,330 6,448 – 271,716 233,326 (Continued) NATIONWIDE VL SEPARATE ACCOUNT–D STATEMENTS OF CHANGES IN CONTRACT OWNERS’ EQUITY, Continued Years Ended December31, 2006 and 2005 AlVPIntlValA ACVPInt AFGrowth AFInterntl Investment activity: 2006 2005 2006 2005 2006 2005 2006 2005 Net investment income (loss) $ (597 ) – 4,261 1,510 1,236 – 5,006 – Realized gain (loss) on investments 3,701 – 40,156 2,349 84 – 2,476 – Change in unrealized gain (loss) on investments 63,443 – (37,629 ) 21,714 19,645 – 41,547 – Reinvested capital gains – Net increase (decrease) in contract owners’ equity resulting from operations 66,547 – 6,788 25,573 20,965 – 49,029 – Equity transactions: Purchase payments received from contract owners (note 6) – Transfers between funds 306,841 – (224,665 ) 67,696 239,523 – 377,884 – Surrenders (note 6) – Death benefits (note 4) – – (12,655 ) – Redemptions to pay cost of insurance charges and administration charges (notes 2b and 2c) (3,057 ) – (4,777 ) (6,002 ) (2,105 ) – (3,478 ) – Adjustments to maintain reserves 23 – (4 ) 4 19 – 13 – Net equity transactions 303,807 – (242,101 ) 61,698 237,437 – 374,419 – Net change in contract owners’ equity 370,354 – (235,313 ) 87,271 258,402 – 423,448 – Contract owners’ equity beginning of period – – 235,313 148,042 – Contract owners’ equity end of period $ 370,354 – – 235,313 258,402 – 423,448 – CHANGES IN UNITS: Beginning units – – 25,592 18,162 – Units purchased 29,978 – – 8,156 25,111 – 39,955 – Units redeemed (272 ) – (25,592 ) (726 ) (213 ) – (347 ) – Ending units 29,706 – – 25,592 24,898 – 39,608 – (Continued) NATIONWIDE VL SEPARATE ACCOUNT–D STATEMENTS OF CHANGES IN CONTRACT OWNERS’ EQUITY, Continued Years Ended December31, 2006 and 2005 CalVSSoEq DryIPSmCap DryStkIx DryVIIntVal Investment activity: 2006 2005 2006 2005 2006 2005 2006 2005 Net investment income (loss) $ (175 ) (146 ) 15 (124 ) 55,818 46,798 22,633 (6,140 ) Realized gain (loss) on investments 621 311 4,744 418 204,141 241,552 195,303 90,431 Change in unrealized gain (loss) on investments 3,608 1,537 (1,703 ) 1,938 357,728 (114,133 ) 43,182 92,822 Reinvested capital gains – – 811 74 – – 175,780 18,424 Net increase (decrease) in contract owners’ equity resulting from operations 4,054 1,702 3,867 2,306 617,687 174,217 436,898 195,537 Equity transactions: Purchase payments received from contract owners (note 6) – – 6 (4 ) 4 – (2 ) – Transfers between funds – – (24,051 ) 5,940 489,362 397,904 22,440 484,552 Surrenders (note 6) – Death benefits (note 4) (632 ) – – – (39,759 ) – – – Redemptions to pay cost of insurance charges and administration charges (notes 2b and 2c) (933 ) (872 ) (1,794 ) (1,486 ) (69,297 ) (69,636 ) (25,768 ) (23,042 ) Adjustments to maintain reserves (11 ) (11 ) (7 ) (9 ) 23 15 (2 ) 5 Net equity transactions (1,576 ) (883 ) (25,846 ) 4,441 380,333 328,283 (3,332 ) 461,515 Net change in contract owners’ equity 2,478 819 (21,979 ) 6,747 998,020 502,500 433,566 657,052 Contract owners’ equity beginning of period 42,879 42,060 34,241 27,494 3,837,037 3,334,537 1,897,527 1,240,475 Contract owners’ equity end of period $ 45,357 42,879 12,262 34,241 4,835,057 3,837,037 2,331,093 1,897,527 CHANGES IN UNITS: Beginning units 3,084 3,150 2,514 2,156 360,122 326,338 115,534 84,172 Units purchased – – – 473 43,993 40,595 2,127 32,897 Units redeemed (108 ) (66 ) (1,724 ) (115 ) (9,645 ) (6,811 ) (1,427 ) (1,535 ) Ending units 2,976 3,084 790 2,514 394,470 360,122 116,234 115,534 (Continued) NATIONWIDE VL SEPARATE ACCOUNT–D STATEMENTS OF CHANGES IN CONTRACT OWNERS’ EQUITY, Continued Years Ended December31, 2006 and 2005 FidVIPEIS FidVIPGrS FidVIPOvS FidVIPConS Investment activity: 2006 2005 2006 2005 2006 2005 2006 2005 Net investment income (loss) $ 167,087 92,752 494 1,108 9,440 19,400 64,009 (818 ) Realized gain (loss) on investments 53,280 50,551 28,440 53,827 17,858 2,006,550 49,240 11,798 Change in unrealized gain (loss) on investments 110,812 (109,756 ) 12,260 (18,576 ) 365,551 (1,298,654 ) 28,645 854,245 Reinvested capital gains 683,332 241,042 – – 11,275 30,940 583,920 984 Net increase (decrease) in contract owners’ equity resulting from operations 1,014,511 274,589 41,194 36,359 404,124 758,236 725,814 866,209 Equity transactions: Purchase payments received from contract owners (note 6) – – 5 (4 ) 83,370 332,138 – – Transfers between funds (394,261 ) (1,523,062 ) (65,496 ) (52,306 ) 739,317 802,858 776,688 23,582 Surrenders (note 6) – (5,875,568 ) – – Death benefits (note 4) – (4,876 ) – Redemptions to pay cost of insurance charges and administration charges (notes 2b and 2c) (177,419 ) (182,400 ) (21,690 ) (23,842 ) (74,725 ) (226,646 ) (219,439 ) (170,278 ) Adjustments to maintain reserves 45 12 (3 ) 6 4 25 22 44 Net equity transactions (571,635 ) (1,705,450 ) (87,184 ) (76,146 ) 747,966 (4,967,193 ) 552,395 (146,652 ) Net change in contract owners’ equity 442,876 (1,430,861 ) (45,990 ) (39,787 ) 1,152,090 (4,208,957 ) 1,278,209 719,557 Contract owners’ equity beginning of period 5,471,340 6,902,201 670,074 709,861 1,677,758 5,886,715 6,044,822 5,325,265 Contract owners’ equity end of period $ 5,914,216 5,471,340 624,084 670,074 2,829,848 1,677,758 7,323,031 6,044,822 CHANGES IN UNITS: Beginning units 458,254 610,162 75,752 84,774 134,222 529,604 406,834 417,912 Units purchased – – – 1,035 63,987 228,717 50,230 1,630 Units redeemed (44,914 ) (151,908 ) (9,160 ) (10,057 ) (5,597 ) (624,099 ) (14,362 ) (12,708 ) Ending units 413,340 458,254 66,592 75,752 192,612 134,222 442,702 406,834 (Continued) NATIONWIDE VL SEPARATE ACCOUNT–D STATEMENTS OF CHANGES IN CONTRACT OWNERS’ EQUITY, Continued Years Ended December31, 2006 and 2005 FidVIPIdx500 FidVIPIGBdS FidVIPBalS FrVIPForSec2 Investment activity: 2006 2005 2006 2005 2006 2005 2006 2005 Net investment income (loss) $ 66,428 64,750 8,410 15,910 47,155 63,790 10,677 6,882 Realized gain (loss) on investments 7,452 (28,913 ) 6,441 (3,534 ) 15,873 (18,946 ) 119,750 64,046 Change in unrealized gain (loss) on investments 580,147 148,513 (5,514 ) (7,169 ) 135,919 88,223 44,296 12,200 Reinvested capital gains – – 547 10,398 90,699 1,982 – – Net increase (decrease) in contract owners’ equity resulting from operations 654,027 184,350 9,884 15,605 289,646 135,049 174,723 83,128 Equity transactions: Purchase payments received from contract owners (note 6) – (1 ) – Transfers between funds 38,563 (148,078 ) (952,066 ) 748,648 (180,155 ) (182,472 ) (227,101 ) (209,790 ) Surrenders (note 6) – Death benefits (note 4) – (23,023 ) – Redemptions to pay cost of insurance charges and administration charges (notes 2b and 2c) (143,847 ) (138,386 ) (8,961 ) (16,578 ) (84,997 ) (88,256 ) (22,042 ) (25,094 ) Adjustments to maintain reserves 61 5 6 (3 ) 20 (1 ) 3 1 Net equity transactions (105,223 ) (286,459 ) (961,021 ) 732,067 (265,132 ) (270,729 ) (272,164 ) (234,883 ) Net change in contract owners’ equity 548,804 (102,109 ) (951,137 ) 747,672 24,514 (135,680 ) (97,441 ) (151,755 ) Contract owners’ equity beginning of period 4,275,338 4,377,447 1,222,655 474,983 2,708,652 2,844,332 1,006,635 1,158,390 Contract owners’ equity end of period $ 4,824,142 4,275,338 271,518 1,222,655 2,733,166 2,708,652 909,194 1,006,635 CHANGES IN UNITS: Beginning units 407,914 436,930 97,252 38,490 233,518 258,454 62,286 78,650 Units purchased 3,603 – – 60,097 – Units redeemed (13,003 ) (29,016 ) (76,504 ) (1,335 ) (22,032 ) (24,936 ) (15,778 ) (16,364 ) Ending units 398,514 407,914 20,748 97,252 211,486 233,518 46,508 62,286 (Continued) NATIONWIDE VL SEPARATE ACCOUNT–D STATEMENTS OF CHANGES IN CONTRACT OWNERS’ EQUITY, Continued Years Ended December31, 2006 and 2005 GVITGvtBd GVITJPBal GVITMdCpIdx GVITMyMkt Investment activity: 2006 2005 2006 2005 2006 2005 2006 2005 Net investment income (loss) $ 5,260 1,456 31,084 21,900 33,890 22,964 119,653 48,122 Realized gain (loss) on investments (75 ) (5,439 ) 1,644 382 302,070 188,715 – – Change in unrealized gain (loss) on investments (1,585 ) 6,695 136,866 31,684 (11,443 ) (39,595 ) – – Reinvested capital gains 819 62 – – 60,004 221,694 – – Net increase (decrease) in contract owners’ equity resulting from operations 4,419 2,774 169,594 53,966 384,521 393,778 119,653 48,122 Equity transactions: Purchase payments received from contract owners (note 6) 104,073 91,206 155,363 166,504 130,648 126,686 6,006,691 5,526,270 Transfers between funds – (320,458 ) – 1,153,166 330,148 738,580 (4,338,737 ) (4,736,786 ) Surrenders (note 6) – Death benefits (note 4) – (19,198 ) – (15,073 ) – Redemptions to pay cost of insurance charges and administration charges (notes 2b and 2c) (2,126 ) (1,332 ) (28,164 ) (27,474 ) (66,610 ) (60,994 ) (47,420 ) (40,732 ) Adjustments to maintain reserves 3 (12 ) 1 15 32 (5 ) (101 ) (36 ) Net equity transactions 101,950 (230,596 ) 127,200 1,292,211 375,020 804,267 1,605,360 748,716 Net change in contract owners’ equity 106,369 (227,822 ) 296,794 1,346,177 759,541 1,198,045 1,725,013 796,838 Contract owners’ equity beginning of period 70,710 298,532 1,346,177 – 3,907,318 2,709,273 2,493,102 1,696,264 Contract owners’ equity end of period $ 177,079 70,710 1,642,971 1,346,177 4,666,859 3,907,318 4,218,115 2,493,102 CHANGES IN UNITS: Beginning units 5,040 21,918 122,946 – 196,354 152,070 211,036 146,948 Units purchased 7,354 6,555 13,533 125,512 21,942 47,593 500,869 491,659 Units redeemed (150 ) (23,433 ) (2,467 ) (2,566 ) (4,108 ) (3,309 ) (368,901 ) (427,571 ) Ending units 12,244 5,040 134,012 122,946 214,188 196,354 343,004 211,036 (Continued) NATIONWIDE VL SEPARATE ACCOUNT–D STATEMENTS OF CHANGES IN CONTRACT OWNERS’ EQUITY, Continued Years Ended December31, 2006 and 2005 GVITNWFund GVITSmComp GVITVKVal GSVMdCpV Investment activity: 2006 2005 2006 2005 2006 2005 2006 2005 Net investment income (loss) $ 5,350 3,390 (368 ) (360 ) – (16 ) 2,158 584 Realized gain (loss) on investments 4,623 10,799 7,164 (2,301 ) – 8,294 18,841 6,370 Change in unrealized gain (loss) on investments 70,422 26,579 14,645 (372 ) – (12,117 ) (8,023 ) (3,552 ) Reinvested capital gains – – 4,270 23,342 – – 40,790 27,088 Net increase (decrease) in contract owners’ equity resulting from operations 80,395 40,768 25,711 20,309 – (3,839 ) 53,766 30,490 Equity transactions: Purchase payments received from contract owners (note 6) 109,575 110,512 36,660 31,474 – 718 (2 ) – Transfers between funds (2,201 ) 196,338 (15,039 ) 127,774 – (98,986 ) 81,340 79,090 Surrenders (note 6) – Death benefits (note 4) – (9,218 ) – Redemptions to pay cost of insurance charges and administration charges (notes 2b and 2c) (11,857 ) (11,624 ) (6,088 ) (3,678 ) – (228 ) (11,327 ) (8,816 ) Adjustments to maintain reserves (21 ) 37 (17 ) (11 ) – (17 ) (6 ) 17 Net equity transactions 95,496 295,263 15,516 155,559 – (98,513 ) 60,787 70,291 Net change in contract owners’ equity 175,891 336,031 41,227 175,868 – (102,352 ) 114,553 100,781 Contract owners’ equity beginning of period 545,152 209,121 208,482 32,614 – 102,352 292,607 191,826 Contract owners’ equity end of period $ 721,043 545,152 249,709 208,482 – – 407,160 292,607 CHANGES IN UNITS: Beginning units 48,708 20,024 9,218 1,616 – 9,778 12,040 8,870 Units purchased 9,335 29,778 1,544 7,777 – 71 3,242 3,557 Units redeemed (1,207 ) (1,094 ) (890 ) (175 ) – (9,849 ) (802 ) (387 ) Ending units 56,836 48,708 9,872 9,218 – – 14,480 12,040 (Continued) NATIONWIDE VL SEPARATE ACCOUNT–D STATEMENTS OF CHANGES IN CONTRACT OWNERS’ EQUITY, Continued Years Ended December31, 2006 and 2005 JanMidCpVal JPMBal JPMCBond JPMMidCapGr Investment activity: 2006 2005 2006 2005 2006 2005 2006 2005 Net investment income (loss) $ 1,799 – 251 232 847 708 (109 ) (76 ) Realized gain (loss) on investments 204 – 306 (10 ) 458 (315 ) 751 778 Change in unrealized gain (loss) on investments 4,350 – (182 ) 9 (269 ) 111 (1,619 ) 1,251 Reinvested capital gains 2,155 – 1,172 – Net increase (decrease) in contract owners’ equity resulting from operations 8,508 – 375 231 1,036 504 195 1,953 Equity transactions: Purchase payments received from contract owners (note 6) – 7 (2 ) Transfers between funds 94,869 – (10,267 ) 72 (22,183 ) 900 (12,819 ) 2,392 Surrenders (note 6) – Death benefits (note 4) (2,266 ) – (760 ) – Redemptions to pay cost of insurance charges and administration charges (notes 2b and 2c) (1,391 ) – (233 ) (548 ) (1,330 ) (1,234 ) (1,204 ) (892 ) Adjustments to maintain reserves 26 – 1 8 (7 ) 5 (5 ) 10 Net equity transactions 91,238 – (10,499 ) (468 ) (23,520 ) (329 ) (14,781 ) 1,508 Net change in contract owners’ equity 99,746 – (10,124 ) (237 ) (22,484 ) 175 (14,586 ) 3,461 Contract owners’ equity beginning of period – – 11,527 11,764 25,613 25,438 20,729 17,268 Contract owners’ equity end of period $ 99,746 – 1,403 11,527 3,129 25,613 6,143 20,729 CHANGES IN UNITS: Beginning units – – 1,144 1,192 1,868 1,892 2,224 2,050 Units purchased 7,103 – – 7 – 67 – 276 Units redeemed (273 ) – (1,018 ) (55 ) (1,648 ) (91 ) (1,630 ) (102 ) Ending units 6,830 – 126 1,144 220 1,868 594 2,224 (Continued) NATIONWIDE VL SEPARATE ACCOUNT–D STATEMENTS OF CHANGES IN CONTRACT OWNERS’ EQUITY, Continued Years Ended December31, 2006 and 2005 JPMMidCapV JPMEqIndx LMVPInv MFSInvGrStl Investment activity: 2006 2005 2006 2005 2006 2005 2006 2005 Net investment income (loss) $ 164 10 345 190 590 90 (2,220 ) (280 ) Realized gain (loss) on investments (206 ) (191 ) 5,670 337 9,630 16,037 20,058 53,492 Change in unrealized gain (loss) on investments (928 ) 913 (1,571 ) 807 2,083 (22,359 ) 6,171 (37,411 ) Reinvested capital gains 2,545 820 – – 994 – – – Net increase (decrease) in contract owners’ equity resulting from operations 1,575 1,552 4,444 1,334 13,297 (6,232 ) 24,009 15,801 Equity transactions: Purchase payments received from contract owners (note 6) – – 1 (2 ) 16,392 21,524 – – Transfers between funds (26,215 ) 23,614 (35,863 ) 2,648 – (194,118 ) (108,186 ) (502,714 ) Surrenders (note 6) – Death benefits (note 4) – (12,766 ) – Redemptions to pay cost of insurance charges and administration charges (notes 2b and 2c) (559 ) (706 ) (1,836 ) (1,382 ) (471 ) (1,042 ) (12,136 ) (13,234 ) Adjustments to maintain reserves (1 ) (22 ) (9 ) 4 (3,651 ) 17 1 10 Net equity transactions (26,775 ) 22,886 (37,707 ) 1,268 12,270 (173,619 ) (133,087 ) (515,938 ) Net change in contract owners’ equity (25,200 ) 24,438 (33,263 ) 2,602 25,567 (179,851 ) (109,078 ) (500,137 ) Contract owners’ equity beginning of period 25,200 762 33,263 30,661 15,630 195,481 587,128 1,087,265 Contract owners’ equity end of period $ – 25,200 – 33,263 41,197 15,630 478,050 587,128 CHANGES IN UNITS: Beginning units 1,512 50 3,856 3,698 1,084 14,406 57,102 110,050 Units purchased – 1,508 – 324 1,370 1,562 – – Units redeemed (1,512 ) (46 ) (3,856 ) (166 ) (32 ) (14,884 ) (13,710 ) (52,948 ) Ending units – 1,512 – 3,856 2,422 1,084 43,392 57,102 (Continued) NATIONWIDE VL SEPARATE ACCOUNT–D STATEMENTS OF CHANGES IN CONTRACT OWNERS’ EQUITY, Continued Years Ended December31, 2006 and 2005 MFSValueI OppCapAp OppGlSec PVITRealRet Investment activity: 2006 2005 2006 2005 2006 2005 2006 2005 Net investment income (loss) $ – (18 ) (1,334 ) 4,346 11,303 5,992 82,380 39,186 Realized gain (loss) on investments – 25,200 24,664 9,224 59,066 50,074 (54,679 ) 11,581 Change in unrealized gain (loss) on investments – (32,899 ) 71,013 31,255 170,237 145,657 (82,248 ) (43,004 ) Reinvested capital gains – 103,577 – 55,591 20,214 Net increase (decrease) in contract owners’ equity resulting from operations – (7,717 ) 94,343 44,825 344,183 201,723 1,044 27,977 Equity transactions: Purchase payments received from contract owners (note 6) – – (2 ) – – – 3 – Transfers between funds – (325,826 ) 575,673 688,284 648,060 485,444 296,793 594,744 Surrenders (note 6) – Death benefits (note 4) – – (846 ) – (10,031 ) – (13,398 ) – Redemptions to pay cost of insurance charges and administration charges (notes 2b and 2c) – – (14,818 ) (11,714 ) (30,178 ) (21,100 ) (30,572 ) (28,026 ) Adjustments to maintain reserves – (21 ) (3 ) 5 25 (10 ) 760 (375 ) Net equity transactions – (325,847 ) 560,004 676,575 607,876 464,334 253,586 566,343 Net change in contract owners’ equity – (333,564 ) 654,347 721,400 952,059 666,057 254,630 594,320 Contract owners’ equity beginning of period – 333,564 930,804 209,404 1,646,452 980,395 1,849,916 1,255,596 Contract owners’ equity end of period $ – – 1,585,151 930,804 2,598,511 1,646,452 2,104,546 1,849,916 CHANGES IN UNITS: Beginning units – 28,266 85,240 20,074 112,310 76,140 133,526 92,138 Units purchased – – 51,175 66,296 41,457 37,780 21,030 43,427 Units redeemed – (28,266 ) (1,403 ) (1,130 ) (2,557 ) (1,610 ) (3,166 ) (2,039 ) Ending units – – 135,012 85,240 151,210 112,310 151,390 133,526 (Continued) NATIONWIDE VL SEPARATE ACCOUNT–D STATEMENTS OF CHANGES IN CONTRACT OWNERS’ EQUITY, Continued Years Ended December31, 2006 and 2005 PVITTotRet RCFSmCap TRowEqInc2 VKMidCapG Investment activity: 2006 2005 2006 2005 2006 2005 2006 2005 Net investment income (loss) $ 89,396 53,174 (6,404 ) (6,150 ) 4,033 2,392 (211 ) – Realized gain (loss) on investments (40,801 ) 967 151,652 96,115 9,788 3,520 485 – Change in unrealized gain (loss) on investments 12,648 (49,947 ) 12,790 7,159 41,324 (11,215 ) 13,405 – Reinvested capital gains 12,844 32,028 89,016 17,656 12,137 12,072 – – Net increase (decrease) in contract owners’ equity resulting from operations 74,087 36,222 247,054 114,780 67,282 6,769 13,679 – Equity transactions: Purchase payments received from contract owners (note 6) 1 – (1 ) – (2 ) (4 ) – – Transfers between funds 372,895 1,172,590 58,626 278,322 154,019 83,890 117,284 – Surrenders (note 6) – Death benefits (note 4) (13,871 ) – (10,930 ) – (10,758 ) – – – Redemptions to pay cost of insurance charges and administration charges (notes 2b and 2c) (30,196 ) (27,986 ) (26,955 ) (25,936 ) (11,148 ) (8,230 ) (1,074 ) – Adjustments to maintain reserves 91 (569 ) 14 27 (9 ) 13 1 – Net equity transactions 328,920 1,144,035 20,754 252,413 132,102 75,669 116,211 – Net change in contract owners’ equity 403,007 1,180,257 267,808 367,193 199,384 82,438 129,890 – Contract owners’ equity beginning of period 2,006,676 826,419 1,725,724 1,358,531 258,879 176,441 – – Contract owners’ equity end of period $ 2,409,683 2,006,676 1,993,532 1,725,724 458,263 258,879 129,890 – CHANGES IN UNITS: Beginning units 166,900 70,122 118,794 101,118 17,408 12,254 – – Units purchased 30,493 99,124 2,870 19,559 10,043 5,724 9,758 – Units redeemed (3,625 ) (2,346 ) (2,446 ) (1,883 ) (1,375 ) (570 ) (86 ) – Ending units 193,768 166,900 119,218 118,794 26,076 17,408 9,672 – (Continued) NATIONWIDE VL SEPARATE ACCOUNT–D STATEMENTS OF CHANGES IN CONTRACT OWNERS’ EQUITY, Continued Years Ended December31, 2006 and 2005 WRSmCapGr Investment activity: 2006 2005 Net investment income (loss) $ (3,779 ) (2,384 ) Realized gain (loss) on investments 44,501 34,269 Change in unrealized gain (loss) on investments (111,385 ) 5,375 Reinvested capital gains 101,987 28,240 Net increase (decrease) in contract owners’ equity resulting from operations 31,324 65,500 Equity transactions: Purchase payments received from contract owners (note 6) (2 ) – Transfers between funds 363,610 120,544 Surrenders (note 6) – – Death benefits (note 4) (3,250 ) – Redemptions to pay cost of insurance charges and administration charges (notes 2b and 2c) (12,296 ) (9,702 ) Adjustments to maintain reserves 3 2 Net equity transactions 348,065 110,844 Net change in contract owners’ equity 379,389 176,344 Contract owners’ equity beginning of period 699,307 522,963 Contract owners’ equity end of period $ 1,078,696 699,307 CHANGES IN UNITS: Beginning units 50,744 42,666 Units purchased 25,170 8,838 Units redeemed (1,108 ) (760 ) Ending units 74,806 50,744 See accompanying notes to financial statements. NATIONWIDE VL SEPARATE ACCOUNT–D NOTES TO FINANCIAL STATEMENTS December31, 2006 and 2005 (1) Background and Summary of Significant Accounting Policies (a) Organization and Nature of Operations The Nationwide VL Separate Account-D (the Account) was established pursuant to a resolution of the Board of Directors of Nationwide Life and Annuity Insurance Company (the Company) on May22, 1998. The Account is registered as a unit investment trust under the Investment Company Act of 1940. The Company offers Corporate Flexible Premium Variable Life Insurance Policies through the Account. (b) The Contracts Only contracts with a front-end sales charge and certain other fees are offered for purchase. See note 2 for a discussion of policy charges, and note 3 for asset charges. Contract owners may invest in the following: Portfolios of the AIM Variable Insurance Funds; AIM Variable Insurance Funds – AIM V.I. Basic Value Fund – Series I (AIMBValue)* AIM Variable Insurance Funds – AIM V.I. Capital Appreciation Fund – Series I (AIMCapAp)* AIM Variable Insurance Funds – AIM V.I. Capital Development Fund – Series I (AIMCapDev)* AIM Variable Insurance Funds – AIM V.I. Core Equity Fund – Series I (AIMCoreEq) AIM Variable Insurance Funds – AIM V.I. Dynamics Fund – Series I (AIMDyn)* AIM Variable Insurance Funds – AIM V.I. Global Health Care Fund – Series I (AIMGlobHlth) AIM Variable Insurance Funds – AIM V.I. Global Real Estate Fund – Series I (AIMGlobReal)* (formerly AIM Variable Insurance Funds – AIM V.I. Real Estate Fund – Series I Shares) AIM Variable Insurance Funds – AIM V.I. High Yield Fund – Series I (AIMHighYld)* AIM Variable Insurance Funds – AIM V.I. International Growth Fund – Series I (AIMIntGr)* AIM Variable Insurance Funds – AIM V.I. Mid Cap Core Equity Fund – Series I (AIMMidCore)* AIM Variable Insurance Funds – AIM V.I. Small Cap Growth Fund – Series I (AIMSmCpGr) (formerly AIM Variable Insurance Funds – AIM V.I. Small Company Growth Fund – Series I) AIM Variable Insurance Funds – AIM V.I. Technology Fund – Series I (AIMTech)* AIM Variable Insurance Funds – AIM V.I. Utilities Fund – Series I (AIMUtility)* Portfolios of the AllianceBernstein Variable Products Series Fund Inc.; AllianceBernstein Variable Products Series Fund Inc. – Growth and Income Portfolio – ClassA (AlVPGrIncA) AllianceBernstein Variable Products Series Fund Inc. – Growth and Income Portfolio – Class B (AlVPGrIncB)* AllianceBernstein Variable Products Series Fund Inc. – International Value Portfolio – ClassA (AlVPIntlValA) AllianceBernstein Variable Products Series Fund Inc. – Small-Mid Cap Value Portfolio – ClassA (AlVPSmMdCpA)* AllianceBernstein Variable Products Series Fund Inc. – Value Portfolio – ClassA (AlVPValueA)* Portfolios of the American Century Variable Portfolios Inc.; American Century Variable Portfolios Inc. – Balanced Fund – Class I (ACVPBal)* American Century Variable Portfolios Inc. – Capital Appreciation Fund – Class I (ACVPCapAp)* American Century Variable Portfolios Inc. – Income& Growth Fund – Class I (ACVPIncGr)* American Century Variable Portfolios Inc. – International Fund – Class I (ACVPInt)* American Century Variable Portfolios Inc. – Ultra® Fund – Class I (ACVPUltra)* American Century Variable Portfolios Inc. – Value Fund – Class I (ACVPVal)* American Century Variable Portfolios Inc. – VistaSM Fund
